                 Case 15-11323-LSS              Doc 679        Filed 05/21/19        Page 1 of 2


                  OFFICE OF THE UNITED STATES TRUSTEE - REGION 3
                 POST-CONFIRMATION QUARTERLY SUMMARY REPORT

                     Citadel Watford City
 Debtor’s Name:      Disposal Partners L.P. et al.             Bank:                Rabobank, N.A.
                                                                                    Rabobank, N.A.

 Bankruptcy Case Number: 15-11323 (KJC)                        Account Number: xxxxxx1066
                                                                               xxxxxx1067

 Date of Confirmation:          March 9, 2017                  Account Type:        DIP Proceeds Account (1066)
                                                                                    Litigation Proceeds (1067)

Reporting Period (month/year): March, 2019

Beginning Cash Balance:                                                 $      101.18

All receipts received by the debtor:

         Receipt of Interest:                                           $        0.00

         Collection of Accounts Receivable:                             $        0.00

         Proceeds from Litigation (settlement or otherwise):            $ 30,000.00

         Other Receipts:                                                $        0.00

         Total Receipts:                                                $ 30,000.00

Total of cash available:                                                $ 30,101.18

Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor:

         Disbursements made under the plan, excluding the administrative
                 claims of bankruptcy professionals:                  $        975.00

         Disbursements made pursuant to the administrative claims of
                 bankruptcy professionals (inc. final fee apps):     $ 27,642.22

         All other disbursements made in ordinary course:               $        0.00

         Total Disbursements                                            $ 28,617.22

Ending Cash Balance                                                     $    1,483.96

Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is true and
correct to the best of my knowledge and belief.



Date: May 20, 2019                            Name/Title:
                                                               Ted Gavin
                                                               Trustee
                                                               Citadel Creditors' Trust




WM1A 958362v2 07/14/10
                  Case 15-11323-LSS                Doc 679     Filed 05/21/19    Page 2 of 2


Balance Sheet
       ASSETS                                                03/31/2019
       Cash (Unrestricted)                                           1,483.96
       Cash (Restricted)                                                 0.00
       Accounts Receivable (Net)                                         0.00
       Inventory                                                         0.00
       Notes Receivable                                                  0.00
       Prepaid Expenses (retainers, DIP advances)                        0.00
       Other (Attach List) **                                            0.00
       Total Current Assets                                          1,483.96
       Property, Plant & Equipment
       Real Property & Improvements ***                                  0.00
       Machinery & Equipment                                             0.00
       Furniture, Fixtures & Office Equipment                            0.00
       Vehicles                                                          0.00
       Leasehold Improvements                                            0.00
       Less: Accumulated Deprec/Depletion                                0.00
       Total Property, Plant & Equipment                                 0.00
       Due from Affiliates & Insiders                                    0.00
       Other (Attach List) ****                                          0.00
       Total Assets                                                  1,483.96
       Liabilities Not Subject to Compromise (Postpetition Liabilities)
       Accounts Payable                                             0.00
       Taxes Payable (estimated accrual)                            0.00
       Notes Payable                                                0.00
       Professional Fees (per final fee applications)     $ 1,815,423.16
       Secured Debt                                           461,500.00
       Due to Affiliates & Insiders                                 0.00
       Other (Attach List)                                          0.00
       Total Postpetition Liabilities                    $ 2, 276,923.00
       Liabilities Subject to Compromise (Prepetition Liabilities)
       Administrative Claims – Per Plan                            $0.00
       Secured Debt – Per Plan                                      0.00
       Priority Debt - Per Plan (estimated)                     3,496.00
       Unsecured Debt - Per Plan (estimated)                7,102,967.00
       Other (Attach List) - Per Plan                               0.00
       Total Prepetition Liabilities (estimated)           $7,106,463.00
       Total Liabilities                                   $9,383,386.00
       Equity
       Common Stock                                                       0.00
       Retained Earnings (Deficit)                                        0.00
       Total Equity (Deficit)                                             0.00




WM1A 958362v2 07/14/10
